163 S.W.3d 501 (2005)
Richard BARNES, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85154.
Missouri Court of Appeals, Eastern District, Division Four.
May 3, 2005.
Mark A. Grothoff, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Lisa M. Kennedy, Jefferson City, MO, for Respondent.
Before LAWRENCE E. MOONEY, P.J., LAWRENCE G. CRAHAN, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Movant Richard Barnes appeals from the denial of his motion to vacate the judgment and sentence made pursuant to Rule 29.15. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).